DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retention feature in claims 2, 10, and 20, corresponding in structure to two barbs and a valley between as recited in paragraph 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giacomini (U.S. 5,305,790).
Giacomini discloses a valve, comprising: a housing (2); and a ball (6) in fluid communication with the housing (by opening) , the ball comprising a body (6), a seat (the inner passage, including the radially inner surface near 20 in fig. 1 that contacts 18a and also 15 and 13, with 15 defining passageway 16) defining a bleed passage (the passage within the valve) therein, and a deaeration pin (17, including the head at 18a and the enlarged portion at the opposite end within an opening of 15 as shown in fig. 1, similar to how the applicant’s pin 250 includes a cylindrical shaft and enlarged portions at the head and the retention feature end such as in fig. 16 and 19) slidably disposed within the bleed passage (col. 3, ll. 6-23).
Regarding claim 2, Giacomini further discloses wherein the deaeration pin includes a head (at 18a), a retention feature (the enlarged portion at the opposite end of 18a residing within 15 in fig. 1, functional equivalent to the applicant’s retention feature), and a shaft (the cylindrical portion where the lead line for numeral 17 is in fig. 1) positioned between the head and the retention feature.
Regarding claim 3, Giacomini further discloses wherein the head of the deaeration pin defines a flat end surface (the outermost surface of 18a to the right of the end of the lead line of 18a in fig. 1).
Regarding claim 6, Giacomini further discloses wherein the bleed passage includes a first section (the opening where the lead line for numeral 18 is in fig. 1) having a greater diameter than a third section (one of the apertures 16 shown in fig. 1), and a second section having a gradually narrowing diameter between the first section and the third section (see the tapered portion at numeral 14 in fig. 1).
Regarding claim 7, Giacomini further discloses wherein the head further defines a sealing surface that is spaced apart from the second section when the deaeration pin is in an open position (the outer surface of the head 18a, spaced apart from the tapered second section as it does not contact the tapered section so that fluid can flow through the assembly).
Regarding claim 8, Giacomini further discloses wherein the retention feature is spaced apart from the seat when the deaeration pin is in a closed position (see fig. 1, the retention feature located within 15 is shown to not be contacting 15).
Regarding claim 9, Giacomini discloses a valve, comprising: a housing (2); a ball (6) rotatably positioned within the housing, the ball including a body (6) that includes a seat (the inner passage, including the radially inner surface near 20 in fig. 1 that contacts 18a and also 15 and 13, with 15 defining passageway 16) protruding inwardly from the body into a cavity (starting from the radially outer surface of the ball and extending inwardly toward the radial center of the ball), the seat defining a bleed passage therein (the passage within the valve); and a deaeration pin (17, including the head at 18a and the enlarged portion at the opposite end within an opening of 15 as shown in fig. 1, similar to how the applicant’s pin 250 includes a cylindrical shaft and enlarged portions at the head and the retention feature end such as in fig. 16 and 19) selectively positioned between a closed position (fig. 1) and an open position within the bleed passage (col. 3, ll. 6-23).
Regarding claim 10, Giacomini further discloses wherein the deaeration pin includes a head (at 18a), a sealing surface (the outer surface of 18a), a shaft (the cylindrical portion where the lead line for numeral 17 is in fig. 1), and a retention feature (the enlarged portion at the opposite end of 18a residing within 15 in fig. 1, functional equivalent to the applicant’s retention feature).
Regarding claim 11, Giacomini further discloses wherein the deaeration pin slides within the bleed passage to selectively open or close a bleed inlet (bleed inlet at numeral 18 in fig. 1, see also col. 3, ll.6-23).
Regarding claim 12, Giacomini further discloses wherein the seat defines a first inner surface (the surface of the opening where the lead line for numeral 18 is in fig. 1), a second inner surface that gradually narrows in diameter (see the tapered portion at numeral 14 in fig. 1), and a third inner surface having a diameter that is smaller than a diameter of the first inner surface (the surface of one of the apertures 16 shown in fig. 1).
Regarding claim 13, Giacomini further discloses wherein the sealing surface contacts the second inner surface in a closed position (fig. 1).
Regarding claim 16, Giacomini further discloses wherein the sealing surface gradually narrows in diameter (at least at the tapered portion at 18a in fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacomini.
Giacomini discloses the claimed invention but does not appear to disclose the head of the pin defining a concave end surface.
However, Giancomini does disclose the head of the pin having a protruding portion (near 18a) that tapers rearward and in the radial direction (toward 20 and 6 in fig. 1).  
As Giancomini teaches a tapering portion at the head of the pin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the head of the pin of Giancomini by having the head define a concave end surface (by in essence having, instead of the angled taper, concave curves), since a change in shape of component has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have a more laminar flow around the head when the valve is open.  
Regarding claim 17, Giancomini discloses the claimed invention but does not appear to disclose the sealing surface being coved.
However, Giancomini does disclose the head of the pin having a protruding portion (near 18a) that tapers rearward and in the radial direction (toward 20 and 6 in fig. 1).  
As Giancomini teaches a tapering portion at the head of the pin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the head of the pin of Giancomini by having the sealing surface at the head being coved (by in essence having, instead of the angled taper, concave curves), since a change in shape of component has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have a more laminar flow around the head when the valve is open.  

Claim(s) 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giancomini in view of Kanemaru (U.S. 4,846,221).
Giancomini discloses the claimed invention but is silent as to the retention feature contacting the seat in the open position.
Kanemaru teaches it was known to have a valve with a seat (13) that acts as a stop to prevent the valve from moving any farther open (the surface 13a, see col. 3, ll. 60-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the seat and retention feature of Giancomini be modified such that the retention feature contacts the seat in an open position (such as by 15 providing a stop that contacts the end face of the retention feature of Giancomini) as taught by Kanemaru in order to prevent the pin from over-compressing and possibly damaging or breaking the biasing spring.
Regarding claim 19, Giancomini as modified further discloses the deaeration pin sliding into a closed position by a pumping force (pumping force is interpreted broadly as the claim is not seen to require a pump, thus a pumping force is seen to be any force that has a reciprocating-type motion, irrespective of where the force originates from, the motion of the valve upon closing is a reciprocating motion like that of a pump force and thus Giancomini as modified is seen to meet the limitations of the claim).
Regarding claim 20, Giancomini discloses a valve, comprising: a housing (2) defining an inlet and an outlet (at 4 and 5); and a ball (6) in fluid communication with the inlet and the outlet, the ball comprising a body (6), a pivot post (unlabeled but the shaft and ball engagement including a post), a seat (the inner passage, including the radially inner surface near 20 in fig. 1 that contacts 18a and also 15 and 13, with 15 defining passageway 16) defining a bleed passage (the passage within the valve), and a deaeration pin (17, including the head at 18a and the enlarged portion at the opposite end within an opening of 15 as shown in fig. 1, similar to how the applicant’s pin 250 includes a cylindrical shaft and enlarged portions at the head and the retention feature end such as in fig. 16 and 19) slidably disposed within the bleed passage, wherein the deaeration pin includes a head (at 18a) attached to a shaft (the cylindrical portion where the lead line for numeral 17 is in fig. 1) and a retention feature (the enlarged portion at the opposite end of 18a residing within 15 in fig. 1, functional equivalent to the applicant’s retention feature) attached to the shaft, the head defining a sealing surface (the outer surface of 18a) thereon, wherein the seat includes a first inner surface (the surface of the opening where the lead line for numeral 18 is in fig. 1), a second inner surface (see the tapered portion at numeral 14 in fig. 1), and a third inner surface (the surface of one of the apertures 16 shown in fig. 1), the first inner surface having a greater diameter than a diameter of the third inner surface (fig. 1), and the second inner surface having a gradually narrowing diameter between the first inner surface and the third inner surface (the tapering shown in fig. 1), wherein the head of the deaeration pin is disposed within the first inner surface and the sealing surface of the deaeration pin is configured to engage the second inner surface in a closed position (fig. 1).
Giancomini does not explicitly disclose wherein the retention feature of the deaeration pin is configured to engage the seat in an open position.
Kanemaru teaches it was known to have a valve with a seat (13) that acts as a stop to prevent the valve from moving any farther open (the surface 13a, see col. 3, ll. 60-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the seat and retention feature of Giancomini be modified such that the retention feature contacts the seat in an open position (such as by 15 providing a stop that contacts the end face of the retention feature of Giancomini) as taught by Kanemaru in order to prevent the pin from over-compressing and possibly damaging or breaking the biasing spring.

Allowable Subject Matter
Claims 5, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diehl (U.S. 5,586,579) discloses a ball valve with a pressure relief valve within the ball valve.  However, Diehl does not disclose the pressure relief valve including a pin.
Tennis (U.S. 5,456,298) discloses a ball valve with a slidable pin located within the ball valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753